Citation Nr: 0722735	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  05-00 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from December 1941 through 
November 1945, and from May 1946 through May 1968.  He died 
in February 2003 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The case is now before the Board for appellate review.  The 
appellant filed a motion to advance her appeal on the Board's 
docket.  That motion was granted in April 2006.  38 U.S.C.A. 
§ 7107 (West 2005); 38 C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claim cannot be reviewed by the Board at this 
time.  Under 38 C.F.R. § 20.1304(c) (2006), when pertinent 
evidence is received by the Board from the appellant, it must 
be referred to the agency of original jurisdiction for 
review, unless this procedural right is waived by the 
appellant.  In this matter, the appellant submitted a 
statement in support of her claim, which was received by VA 
in July 2007.  The statement was accompanied by a cover 
letter specifically indicating, "I am submitting the 
enclosed argument and/or evidence.  Please remand my case to 
the AOJ for review of this new evidence submitted by me."  
This is clearly not a waiver of AOJ review.  As such, the 
matter must be remanded for consideration of this new 
evidence by the RO.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appellant's claim, based 
upon a review of all new evidence in the 
claims folder since the last supplemental 
statement of the case (SSOC), including 
the appellant's July 2007 statement. If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a new SSOC 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



